Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to" review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a disciplinary hearing, petitioner was found guilty of harassment, solicitation and violating facility correspondence procedures, and assessed a penalty of 180 days in the special housing unit and loss of various privileges, together with a recommendation of six months loss of good time. The charges stem from a female correction officer receiving a letter at her home in which petitioner made inappropriate personal comments and solicited a photograph of the correction officer. The misbehavior report, letter, testimony from the correction officer who authored the misbehavior report and petitioner’s admission that he wrote the letter provide substantial evidence to support the determination (see Matter of Burgess v Goord, 294 AD2d 746, 746 [2002]).
We reject petitioner’s assertion that the finding that he was not guilty of lying is inconsistent with the determination that he was guilty of the remaining charges. Even if the Hearing Officer credited petitioner’s testimony that the correction officer gave her address to petitioner, there is no evidence that petitioner complied with correspondence procedures in obtaining the requisite authorization to send the letter (see 7 NYCRR 720.3 [b] [4]).
Petitioner’s remaining contentions are either unpreserved or, upon review, have been found to be without merit (see Matter of Jimenez v Goord, 264 AD2d 918, 919 [1999]; Matter of Odom v Goord, 243 AD2d 1019 [1997]; see also Matter of Khan v New York State Dept. of Health, 96 NY2d 879, 880 [2001]).
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.